      Case: 1:18-cv-07300 Document #: 1 Filed: 11/01/18 Page 1 of 2 PageID #:1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )
                                              )
REQUEST FOR JUDICIAL                          )
ASSISTANCE FROM THE                           )       Case No.
DISTRICT COURT OF ZURICH,                     )
SWITZERLAND IN THE                            )
MATTER OF JOEL HAYM MARKUS                    )
                                              )


      EX PARTE APPLICATION FOR ORDER PURSUANT TO 28 U.S.C. § 1782(a)



         The United States of America, by and through counsel, petitions this Court for an Order

pursuant to 28 U.S.C. § 1782(a), appointing Katerina Ossenova, Trial Attorney at the United

States Department of Justice, Civil Division, Office of Foreign Litigation, Commissioner for the

purposes of obtaining documents from The Northern Trust Company. Certain information has

been requested by the District Court of Zurich, Switzerland, pursuant to a Letter of Request

issued by that court in connection with a civil judicial proceeding captioned Matter of Joel Haym

Markus, Foreign Reference Number WR171254-O.




                                                  1
      Case: 1:18-cv-07300 Document #: 1 Filed: 11/01/18 Page 2 of 2 PageID #:2



       The grounds for this Ex Parte Application are more fully articulated in the Memorandum

of Law that has been simultaneously filed with the Application. A proposed Order is also

provided for the convenience of the Court.



Dated: November 1, 2018                      Respectfully submitted,


                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                             JOSEPH H. HUNT
                                             Assistant Attorney General
                                             Civil Division, United States Department of Justice

                                             JEANNE E. DAVIDSON
                                             Director, Office of International Judicial Assistance
                                             Civil Division, United States Department of Justice

                                     By:     /s/ Katerina Ossenova
                                             KATERINA OSSENOVA
                                             Trial Attorney
                                             United States Department of Justice, Civil Division
                                             Office of International Judicial Assistance
                                             1100 L Street, NW
                                             Room 8102
                                             Washington, DC 20530
                                             Telephone: 202-353-0194
                                             Email: Katerina.V.Ossenova@usdoj.gov




                                                2
